NO. 07-03-0361-CR

IN THE COURT OF APPEALS

FOR THE SEVENTH DISTRICT OF TEXAS

AT AMARILLO

PANEL B

JANUARY 22, 2004
______________________________

KENNETH GEAL AVERY,




		Appellant


v.

THE STATE OF TEXAS, 


		Appellee


_________________________________

FROM THE 252ND DISTRICT COURT OF JEFFERSON COUNTY;

NO. 87,126; HON. LARRY GIST, PRESIDING
_______________________________

Before JOHNSON, C.J., and QUINN and CAMPBELL, JJ.
	Appellant Kenneth Geal Avery appeals his conviction for possession of a controlled
substance.  His court-appointed counsel has moved to withdraw after filing a brief pursuant
to Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967), and
representing he has searched the record and found no arguable grounds for reversal.  The
motion and brief indicate that appellant was informed of his rights to review the appellate
record and file his own brief.  So too did we inform appellant that any pro se response or
brief he cared to file had to be filed by December 10, 2003.  Upon the request for more
time, the deadline was extended to January 14, 2004.   To date, appellant has filed no pro
se response or brief.  Nor has he moved for another extension.     
	In compliance with the principles enunciated in Anders, appellate counsel discussed
one potential area for appeal which concerned an objection regarding the prosecutor
testifying for the State's witness.  However, appellate counsel points out that trial counsel
did not request an instruction nor a mistrial; thus, the issue was not preserved for review. 
Furthermore, appellate counsel discusses each phase of the trial, i.e. indictment, pretrial
motions, the stipulation of evidence and sentencing, and thereafter concluded that no
issues were presented for appeal.
	So too have we conducted an independent review of the record to determine
whether there existed reversible error and found none.  See Stafford v. State, 813 S.W.2d
503, 511 (Tex. Crim. App. 1991) (requiring us to conduct an independent review). Appellant
was stopped while riding his bicycle for failing to obey the traffic laws.  During the attempt
to stop appellant, the arresting officers observed appellant throw a metallic object to the
ground.  After retrieving the object, which was a pill bottle, the officers found "crack"
cocaine inside.  At trial, appellant stipulated to the chain-of-custody and that the bottle
contained over one gram of cocaine but less than four grams.  There were no objections
to the jury charge, and we have found no egregious harm caused by anything in the
charge.  Furthermore, the punishment assessed, seven years in prison, was within that
prescribed by law.  Tex. Pen. Code Ann. §12.42(a)(3) (Vernon 2003). 
	Accordingly, counsel's motion to withdraw is granted, and the judgment of the trial
court is affirmed. 
							Brian Quinn
							   Justice
Do not publish.

l for appellant, that appellant waived the making of a
record of his plea proceedings.  Although a written Motion to Suppress was filed pretrial,
the motion was not heard or ruled on insofar as the record before us shows.  The record
reflects no affidavit, assertion or other evidence that appellant's plea was not voluntary as
was found by the trial court and as reflected by the clerk's record.  We, like counsel for
appellant, have found no arguable grounds meriting an appeal.  We agree that the appeal
is without merit. 
	Accordingly, counsel's Motion to Withdraw is granted.  The judgment of the trial
court is affirmed.

								Phil Johnson
								   Justice



Do not publish.